ORDER AND JUDGMENT

WALLACH, Senior Judge:
Upon consideration of the parties’ Joint Stipulation For the Entry of Judgment (“Parties’ Stipulation”), the Court having reviewed the papers and pleadings on file herein, and after due deliberation, it is hereby
ORDERED, ADJUDGED and DECREED that judgment be and hereby is entered in favor of the United States and against Defendants E&T Fashion, Inc., Angela Chen a/k/a Shu-Mei Chen, and James Peng a/k/a Wen Chin Peng a/k/a Wen C. Chen, jointly and severally, in the amount of $128, 756, inclusive of interest; and it is further
ORDERED that each party shall bear its own costs, expenses, and attorney fees.